  Case 19-09587       Doc 32   Filed 10/01/19 Entered 10/02/19 08:04:05                  Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     19-09587
Mary Edwards                                  )
                                              )               Chapter: 13
                                              )
                                                              Honorable Carol A. Doyle
                                              )
                                              )
               Debtor(s)                      )


                                    ORDER MODIFYING PLAN

       This cause coming to be heard on Motion of the Debtors for entry of an Order modifying the
Chapter 13 Plan; the Court having jurisdiction over the matter and being fully advised in the premises;

         IT IS HEREBY ORDERED:
        1. That the current plan default is deferred to the end of the Chapter 13 Plan of reorganization.


        2. Debtors' Chapter 13 Trustee plan payments are increased to $345.00 per month for the
           remainder of the plan

        3. Nothing in this Order shall require the Trustee to perform collections from creditors pursuant
           to any prior plan.




                                                           Enter:


                                                                    Honorable William V. Altenberger
Dated: October 01, 2019                                             United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312.913.0625
